DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-20 in the reply filed on July 18th, 2022, is acknowledged. However, in light of the amendment to claim 21 such that it depends from claim 17, groups I and II are no longer distinct and restriction between the two would not be proper. Accordingly, the restriction requirement between inventions I and II, as set forth in the Office action mailed on May 24th, 2022, is hereby withdrawn and claim 21 is hereby rejoined.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 7-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Simon (US 2018/0222579 A1).
Regarding claim 1: Simon teaches an aircraft (1), comprising: 
a fuselage (1c) comprising a forward fuselage (the top end in figs. 1a-b) and a rear fuselage (the bottom end in figs. 1a-b), wherein the fuselage extends parallel to a roll axis (figs. 1a-b: parallel to the arrow at V; fig. 4: X) of the aircraft from the forward fuselage to the rear fuselage (see figs. 1a-b); 
fixed wings (1a) coupled to the fuselage and extending from opposite sides of the fuselage in directions parallel or oblique to a pitch axis (figs. 1a-b: the pitch axis is parallel to the wingspan of wings 1a / fig. 4: Y) of the aircraft, wherein the pitch axis is perpendicular to the roll axis (figs. 1a-b / fig. 4); 
an upper rotor system (21) coupled to the fuselage, wherein the upper rotor system comprises only one upper blade (fig. 3a: 21a) and is configured to: 
rotate the upper blade (21a) in a clockwise rotational direction (such as shown in fig. 14) about a yaw axis (Z) of the aircraft in a vertical take-off mode (¶ 0082: fig. 1a shows a hovering flight mode; ¶ 0123: “During a stage of hovering flight or semi-hovering flight (horizontal flight with lift provided by the rotor), the rotor mast is driven by a main engine 70”), wherein the yaw axis is perpendicular to the roll axis and the pitch axis (see figs. 1a-b, 3-4, ¶ 0081); and 
halt rotation of the upper blade in a first rearward orientation parallel to the roll axis of the aircraft in a high-speed cruise mode (¶ 0082: fig. 1b shows a cruise flight mode; ¶ 0108: “locking means for locking the single-blades 20 and 21 in position when they are stopped and extend towards the rear of the aerodyne” in the cruising flight configuration; ¶ 0123 discusses the process of braking the rotors and moving them to the cruise position); and 
a lower rotor system (20) coupled to the fuselage, wherein the lower rotor system comprises only one lower blade (fig. 3a: 20a) and is configured to: 
rotate the lower blade (20a) in a counter-clockwise rotational direction, opposite the clockwise rotational direction (¶ 0002: the blades are contrarotating), about the yaw axis in the vertical take-off mode (¶ 0082, 0123, as discussed above); and 
halt rotation of the lower blade in a second rearward orientation parallel to the roll axis in the high-speed cruise mode (as discussed in ¶ 0123 and shown in fig. 1b).
Simon is clear that the two single-blade rotors 20, 21 rotate in opposite directions (¶ 0002, 0016, 0034, 0098, 0123, 0145) and does show at least in fig. 14 the single-blade rotor 21 rotating in the clockwise rotational direction. An argument could also be made that fig. 3b shows airfoil 210a in a similar fashion to airfoil 200a of fig. 10, which is shown to rotate clockwise. However in other figures (notably fig. 6b which shows both rotors), Simon shows the single-blade rotor 20 rotating in the clockwise rotational direction. It is considered that the teachings of Simon fig. 14 provide a teaching of an upper rotor blade rotating in a clockwise rotational direction. However, if this is not the case, in the alternative, there are only two possible options for rotational directions in a contrarotating system (the top rotates clockwise and the bottom rotates counterclockwise, or the top rotates counterclockwise and the bottom rotates clockwise), such that it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the aircraft of Simon such that the upper blade rotates in a clockwise rotational direction and the lower blade rotates in a counter-clockwise direction, since there are only two possible options for directions the rotors can rotate in and both would achieve the same result of generating lift while using each rotor to counter the torque of the other.
Regarding claim 2: Simon provides the aircraft according to claim 1, wherein the upper blade is offset from the lower blade in a direction parallel to the yaw axis (see fig. 3a).
Regarding claim 7: Simon provides the aircraft according to claim 1, wherein each of upper blade and the lower blade has an airfoil cross-sectional shape with a blunt leading edge and a pointed trailing edge (see fig. 3a, at 210a; fig. 8a-b, at 200a; fig. 10, at 200a).
Regarding claim 8: Simon provides the aircraft according to claim 1, further comprising a forward thrust system (3) separate from the upper rotor system and the lower rotor system (figs. 1a-b).
Regarding claim 9: Simon provides the aircraft according to claim 1, wherein, in the high-speed cruise mode, the upper blade at least partially overlaps the lower blade in a direction parallel to the yaw axis (see figs. 1b, 3a, 6a, 11a-c, 13; ¶ 0066, 0073).
Regarding claim 10: Simon provides the aircraft according to claim 1, wherein: 
a pitch of the upper blade and the lower blade is adjustable (¶ 0122); 
the pitch of the upper blade and the lower blade is zero during the vertical take-off mode and the high-speed cruise mode (¶ 0123: during the transition from vertical to cruising flight, as well as during cruising flight the pitch is zero); and 
the pitch of the upper blade and the lower blade is greater than zero during a low-speed forward rotary flight (¶ 0123: in transition from cruise to vertical flight, the rotors are rotated and given some pitch).
Regarding claim 11: Simon provides the aircraft according to claim 10, wherein: 
the upper blade and the lower blade are configured to provide at least a portion of forward thrust and lift of the aircraft during the low-speed forward rotary flight (¶ 0123: in transition from cruise to vertical flight, the rotors are rotated and given some pitch); and 
the upper blade and the lower blade are configured to provide no thrust and no lift of the aircraft during the high-speed cruise mode (¶ 0123: to transition to cruising flight, rotors 20 and 21 are moved to the aft position at zero pitch).
Regarding claim 12: Simon teaches a vertical take-off and landing (VTOL) aircraft (1), comprising: 
a fuselage (1c); 
fixed wings (1a) coupled to the fuselage; 
an upper blade (21a) rotatably coupled to the fuselage and rotatable about a rotational axis parallel to a yaw axis (Z) of the VTOL aircraft in a clockwise rotational direction (such as shown in fig. 14); and 
a lower blade (20a) rotatably coupled to the fuselage and rotatable about the rotational axis in a counter-clockwise rotational direction opposite the clockwise rotational direction (¶ 0002: the blades are contrarotating); 
wherein rotation of the upper blade and the lower blade is haltable, during flight of the VTOL aircraft, with the upper blade and the lower blade extending in a rearward direction relative to the fuselage from corresponding rotor blade roots to corresponding free ends of the upper blade and the lower blade (¶ 0082: fig. 1b shows a cruise flight mode; ¶ 0108: “locking means for locking the single-blades 20 and 21 in position when they are stopped and extend towards the rear of the aerodyne” in the cruising flight configuration; ¶ 0123 discusses the process of braking the rotors and moving them to the cruise position).
Simon is clear that the two single-blade rotors 20, 21 rotate in opposite directions (¶ 0002, 0016, 0034, 0098, 0123, 0145) and does show at least in fig. 14 the single-blade rotor 21 rotating in the clockwise rotational direction. An argument could also be made that fig. 3b shows airfoil 210a in a similar fashion to airfoil 200a of fig. 10, which is shown to rotate clockwise. However in other figures (notably fig. 6b which shows both rotors), Simon shows the single-blade rotor 20 rotating in the clockwise rotational direction. It is considered that the teachings of Simon fig. 14 provide a teaching of an upper rotor blade rotating in a clockwise rotational direction. However, if this is not the case, in the alternative, there are only two possible options for rotational directions in a contrarotating system (the top rotates clockwise and the bottom rotates counterclockwise, or the top rotates counterclockwise and the bottom rotates clockwise), such that it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the aircraft of Simon such that the upper blade rotates in a clockwise rotational direction and the lower blade rotates in a counter-clockwise direction, since there are only two possible options for directions the rotors can rotate in and both would achieve the same result of generating lift while using each rotor to counter the torque of the other.
Regarding claim 13: Simon provides the VTOL aircraft according to claim 12, wherein the upper blade is vertically offset from the lower blade when rotation of the upper blade and the lower blade is halted with the upper blade and the lower blade extending in a rearward direction from corresponding fixed ends to corresponding free ends of the upper blade and the lower blade (see figs. 3a, 11a, 13).
Regarding claim 14: Simon provides the VTOL aircraft according to claim 12, wherein each of upper blade and the lower blade has an airfoil cross-sectional shape with a blunt leading edge and a pointed trailing edge (see fig. 3a, at 210a; fig. 8a-b, at 200a; fig. 10, at 200a).
Regarding claim 15: Simon provides the VTOL aircraft according to claim 12, wherein: 
in a vertical take-off mode (fig. 1a), the upper blade and the lower blade provide all lift of the VTOL aircraft (¶ 0125: during vertical flight the pusher propeller 3 generates no propulsive force; without any forward velocity the wings cannot generate lift, as is known in the art); 
in a low-speed forward rotary flight (¶ 0123: “a stage of hovering flight or semi-hovering flight (horizontal flight with lift provided by the rotor)”), the upper blade and the lower blade provide at least some lift and at least some forward thrust of the VTOL aircraft (¶ 0123: in transition from cruise to vertical flight, the rotors are rotated and given some pitch); and 
in a high-speed cruise mode (fig. 1b), the upper blade and the lower blade provide no lift and no forward thrust of the VTOL aircraft (¶ 0123: during horizontal flight in cruise mode, the pitch of the rotors 20, 21 is set to zero, the blades are braked and moved to the cruising flight position).
Regarding claim 16: Simon provides the VTOL aircraft according to claim 15, wherein: 
in the vertical take-off mode, the upper blade and the lower blade are not pitched (¶ 0123: during the transition from vertical to cruising flight the pitch is zero); 
in the low-speed forward rotary flight, the upper blade and the lower blade are pitched (¶ 0123: in transition from cruise to vertical flight, the rotors are rotated and given some pitch); and 
in the high-speed cruise mode, the upper blade and the lower blade are not pitched (¶ 0123: during cruising flight the pitch is zero).
Regarding claim 17: Simon teaches a method of flying an aircraft (1) comprising fixed wings (1a), the method comprising: 
rotating an upper blade (21a) of the aircraft in a clockwise rotational direction (such as shown in fig. 14) about a yaw axis (Z) of the aircraft to partially lift the aircraft (¶ 0082, 0123); 
rotating a lower blade (20a) of the aircraft in a counter-clockwise rotational direction, opposite the clockwise rotational direction (¶ 0002: the blades are contrarotating), about the yaw axis of the aircraft to partially lift the aircraft (¶ 0082, 0123); 
providing a first forward thrust of the aircraft independently of rotation of the upper blade and the lower blade (¶ 0124: using pusher propeller 3); 
decreasing pitch of the upper blade and the lower blade, to reduce lift generated by the upper blade and the lower blade, as lift generated by the fixed wings increases (¶ 0123 discusses the process of decreasing the pitch of the blades during the transition to cruising flight); and 
while providing the first forward thrust of the aircraft (¶ 0126) and with the upper blade and the lower blade at zero pitch (¶ 0123: “(transition from vertical flight to horizontal flight), the rotor 70 is stopped and declutched, leaving the rotor to continue turning freely, with the pitch of the active blades 20a and 21a being set to zero”), halting the rotation of the upper blade and the lower blade with the upper blade and the lower blade extending in a rearward direction relative to the aircraft (¶ 0123: “rotation being braked by a brake 710, and then the single-blades 20 and 21 are moved into a cruising flight position”).
Simon is clear that the two single-blade rotors 20, 21 rotate in opposite directions (¶ 0002, 0016, 0034, 0098, 0123, 0145) and does show at least in fig. 14 the single-blade rotor 21 rotating in the clockwise rotational direction. An argument could also be made that fig. 3b shows airfoil 210a in a similar fashion to airfoil 200a of fig. 10, which is shown to rotate clockwise. However in other figures (notably fig. 6b which shows both rotors), Simon shows the single-blade rotor 20 rotating in the clockwise rotational direction. It is considered that the teachings of Simon fig. 14 provide a teaching of an upper rotor blade rotating in a clockwise rotational direction. However, if this is not the case, in the alternative, there are only two possible options for rotational directions in a contrarotating system (the top rotates clockwise and the bottom rotates counterclockwise, or the top rotates counterclockwise and the bottom rotates clockwise), such that it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the aircraft of Simon such that the upper blade rotates in a clockwise rotational direction and the lower blade rotates in a counter-clockwise direction, since there are only two possible options for directions the rotors can rotate in and both would achieve the same result of generating lift while using each rotor to counter the torque of the other.
Regarding claim 18: Simon provides the method according to claim 17, further comprising pitching the upper blade and the lower blade to provide a second forward thrust of the aircraft from rotation of the upper blade and the lower blade (¶ 0123: in transition from cruise to vertical flight, the rotors are rotated and given some pitch).
Regarding claim 19: Simon provides the method according to claim 17, further comprising providing at least one of a pitch adjustment thrust and a yaw adjustment thrust of the aircraft while rotating the upper blade and the lower blade (¶ 0047, 0058, 0083).
Regarding claim 20: Simon provides the method according to claim 17, wherein the rearward direction is parallel to a roll axis of the aircraft (figs. 1a-b) and, when rotation of the upper blade and the lower blade is halted, the upper blade overlaps the lower blade in a direction parallel to a yaw axis of the aircraft (see figs. 1b, 3a, 6a, 11a-c, 13; ¶ 0066, 0073).

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 2018/0222579 A1) in view of Piasecki (US 8,403,255 B2).
Regarding claim 3: Simon provides the aircraft according to claim 1, having fixed wings (¶ 0001: “fixed wing”; figs. 1a-b: wings 1a). Simon fails to teach the fixed wings having pitchable wings rotatably coupled to and rotatable relative to fixed wing roots.
Piasecki teaches a compound aircraft (2) having a rotary wing (20) and fixed wings (6), which aircraft can transition from vertical to horizontal cruise flight (c. 2, ℓ. 49—c. 3, ℓ. 31) wherein the fixed wings each have a fixed wing root (the portion of the wing 6 which does not rotate between figs. 1-2), non-movably fixed relative to the fuselage (it is shown to be non-rotational), and a pitchable wing (the portion of variable incidence wing which is shown to rotate between figs. 1-2), rotatably coupled to the fixed wing root and rotatable relative to the fixed wing root (c. 5, ℓ. 46-58). Advantageously, aligning the variable incidence wings with the airflow in the vertical flight mode reduces drag (c. 5, ℓ. 65—c. 6, ℓ. 3).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the fixed wings of Simon in the form of pitchable wings as taught by Piasecki for the purpose of reducing drag in the vertical flight mode.
Regarding claim 4: Simon, as modified, provides the aircraft according to claim 3, wherein: 
the pitchable wing (Piasecki 6) is substantially parallel to the yaw axis in the vertical take-off mode (Piasecki fig. 2; c. 5, ℓ. 55-58); and 
the pitchable wing is substantially parallel to the roll axis in the high-speed cruise mode (Piasecki fig. 1; c. 5, ℓ. 53-55).

Claim(s) 3-4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 2018/0222579 A1) in view of Embacher (US 9,527,577 B2).
Regarding claim 3: Simon provides the aircraft according to claim 1, having fixed wings (¶ 0001: “fixed wing”; figs. 1a-b: wings 1a). Simon fails to teach the fixed wings having pitchable wings rotatably coupled to and rotatable relative to fixed wing roots.
tiltably coupled to a fuselage (4) of the aircraft (c. 8, ℓ. 59-61) wherein the pitchable wings are selectively tiltable (c. 11, ℓ. 6-20: “allowing for a mechanical adjustment … allows to continuously modify the angle of attack 13 at which the main wing 5a operates”) about an axis (10) parallel to a pitch axis of the aircraft (figs. 4-5: at 23) to adjust a pitch of the pitchable wings relative to the fuselage (c. 9, ℓ. 52-57). Embacher teaches the wings 5, 6 can be used to orient the fuselage at a desired pitch attitude (c. 8, ℓ. 47-58).
Embacher teaches a compound aircraft (1) having a rotary wing (2) and fixed wings (5, 6), wherein the fixed wings each have a fixed wing root (figs. 10-16: 5e, 6e), non-movably fixed relative to the fuselage (it is shown to be non-rotational), and a pitchable wing (5a, 6a), rotatably coupled to the fixed wing root and rotatable relative to the fixed wing root (c. 9, ℓ. 52-57). Embacher teaches the wings 5, 6 can be used to orient the fuselage at a desired pitch attitude (c. 8, ℓ. 47-58) and can do so in a way which results in minimal fuselage drag (c. 11, ℓ. 6-20).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the fixed wings of Simon in the form of pitchable wings as taught by Embacher for the purpose of minimizing fuselage drag.
Regarding claim 4: Simon, as modified, provides the aircraft according to claim 3, wherein: 
the pitchable wing (Embacher 5a, 6a) is substantially parallel to the yaw axis in the vertical take-off mode (Embacher fig. 6); and 
the pitchable wing is substantially parallel to the roll axis in the high-speed cruise mode (Embacher fig. 4).
Regarding claim 21: Simon provides the method according to claim 17, having fixed wings (¶ 0001: “fixed wing”; figs. 1a-b: wings 1a) coupled to the fuselage (1c), but Simon fails to teach that the fixed wings comprise pitchable wings tiltably coupled to the fuselage.
Embacher teaches a compound aircraft (1) having a rotary wing (2) and fixed wings (5, 6) comprising pitchable wings (5a, 6a) tiltably coupled to a fuselage (4) of the aircraft (c. 8, ℓ. 59-61) wherein the pitchable wings are selectively tiltable (c. 11, ℓ. 6-20: “allowing for a mechanical adjustment … allows to continuously modify the angle of attack 13 at which the main wing 5a operates”) about an axis (10) parallel to a pitch axis of the aircraft (figs. 4-5: at 23) to adjust a pitch of the pitchable wings relative to the fuselage (c. 9, ℓ. 52-57). Embacher teaches the wings 5, 6 can be used to orient the fuselage at a desired pitch attitude (c. 8, ℓ. 47-58).
Embacher further teaches a method of tilting the pitchable wings relative to the fuselage to adjust the pitch of the pitchable wings and to cause the fuselage to rotate about the pitch axis to the desired pitch corresponding with a minimum drag generated by the fuselage (c. 11, ℓ. 6-12: “modify the angle of attack 13 at which the main wing 5a operates, and hence the generated lift force 14”; c. 11, ℓ. 15-20: “fine-tuning an underlying trim of the rotorcraft 1 of FIG. 1 by selecting an appropriate magnitude of the lift force 14 for every flight condition, … minimizing fuselage drag and stress in the rotor mast”; Embacher is altering the pitch angle of the wings 5a to cause the fuselage to orient to a desired pitch for minimized fuselage drag).
While describing the method of actively adjusting the angle of the wings, Embacher does not explicitly set forth a step of determining a desired pitch of the fuselage corresponding with the minimum drag generated by the fuselage; instead Embacher states that, while trimming the aircraft, the angle of the wings may be selected as appropriate to result in minimizing fuselage drag (c. 11, ℓ. 6-20). Since the angle of the wings is changed to fine-tune the trim of the rotorcraft with the result of minimizing fuselage drag, Embacher may be considered to disclose a method of changing the pitch of the wings in order to change the pitch of the fuselage to a fuselage pitch attitude corresponding with a minimum drag of the fuselage. It is clear that Embacher considered the pitch attitude corresponding with minimum fuselage drag to be known or easily found, but in this passage Embacher is silent to a step of determining this pitch attitude. Elsewhere however, Embacher does disclose that it is known to employ various methods in the prior art to return the fuselage to a “leveled pitch attitude” in order to mitigate known performance penalties (c. 1, ℓ. 48-57) including higher fuselage drag resulting from forward flight with the fuselage in a nose-down pitch (c. 1, ℓ. 19-47). Embacher may then be relied upon for a step of determining a desired pitch of the fuselage corresponding with a minimum amount of drag generated by the fuselage in that Embacher was disclosed a step of determining at least a leveled pitch attitude as corresponding with a minimum fuselage drag. If this is not the case, in the alternative, Embacher indicates that one having ordinary skill in the art would be able to determine the appropriate fuselage pitch attitude associated with minimum fuselage drag; the leveled pitch attitude would present the smallest cross section to the incoming airflow in horizontal flight, but one having ordinary skill in the art would have been readily able to determine the pitch attitude which presents the smallest cross section in flight conditions where this attitude is not level, such as an attitude which aligns the fuselage with the incoming airflow. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have performed the method of Embacher with a step of determining the desired fuselage pitch attitude corresponding with a minimum fuselage drag in order to ensure the fuselage drag is minimized in “all flight conditions” as promised as the result of using the method of Embacher (c. 11, ℓ. 18-20).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the aircraft of Simon with pitchable wings as taught by Embacher and to tilt the pitchable wings to rotate the fuselage to a determined, desired pitch corresponding with a minimum drag generated by the fuselage as taught by Embacher for the purpose of minimizing fuselage drag in flight.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 2018/0222579 A1) in view of Reilly (US 2015/0246725 A1).
Regarding claims 5 and 6: Simon provides the aircraft according to claim 1, further comprising attitude control devices (4a-c) for pitch and roll which may take the form of thrust ports (¶ 0084: stabilizer systems 4a-c can be provided as thrust ports using air taken from the engine), one of which being a pitch thrust port located on one end of the fuselage (figs. 1a-b: 4c). Simon is silent to further details of the thrust port embodiment, including pitch thrust ports located on the top and bottom of a rear portion of the fuselage or yaw thrust ports located on opposing sides of the rear portion of the fuselage.
Reilly teaches a propulsive tail propeller assembly and maneuvering control system (10) with thrusting tail fan (80) for providing the aircraft with pitch and yaw control (¶ 0063: “directional control including pitch, yaw”) and disclosed for use in rotorcraft (¶ 0058-0060) and compound aircraft which transition from vertical to horizontal cruise flight (¶ 0062). The maneuvering control system comprises thrust ports for pitch and yaw (¶ 0065, 0067) including pitch thrust ports (¶ 0065: upper and lower elevator effect actuators 100; ¶ 0066: top and bottom grates 110 in fig. 17) each in a corresponding one of a top and a bottom of the rear portion of the fuselage (as described in ¶ 0065-0066; see figs. 13, 15, 17) and yaw thrust ports (¶ 0065: port and starboard rudder effect actuators; ¶ 0066: left and right grates 110 in fig. 17) each in a corresponding one of opposing sides of the rear portion of the fuselage (as described in ¶ 0065-0066; see fig. 17).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the aircraft of Simon with pitch and yaw thrust ports located on respective opposing sides of the rear portion of the fuselage as taught by Reilly for the purpose of providing the aircraft with directional control in pitch and yaw.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walliser (US 7,510,139 B2) teaches a compound rotorcraft having variable incidence wings. Bolonkin (US 6,234,422 B1) teaches a coaxial uniblade rotorcraft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 11:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647